Citation Nr: 0941873	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  05-09 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a back disability, 
and if so, whether service connection is warranted.

2.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a left hip 
disability, and if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	John S. Berry





ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from July 1981 to July 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied reopening the claims for service 
connection for a back disability and a left hip disability.  

In a June 2007 decision, the Board determined that new and 
material evidence had not been received to reopen the claims 
and also denied service connection for a left hip disability 
as secondary to a low back disability.  The Veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  Pursuant to a Joint Motion for 
Partial Remand, the Court, in a June 2008 Order, vacated the 
Board's decision as to the determinations that new and 
material evidence had not been received to reopen the claims 
of service connection for back and left hip disabilities and 
remanded those matters to the Board.  In October 2008, the 
Board remanded this case for notice consistent with Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The issues of service connection for back and left hip 
disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the Department of Veterans 
Affairs Regional Office.


FINDINGS OF FACT

1.  In July 1993, the RO denied service connection for a back 
disability.  The Veteran did not appeal.

2.  Evidence submitted since the RO's July 1993 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, and therefore raises a reasonable possibility of 
substantiating the claim.

3.  In December 2001, the RO denied service connection for a 
left hip disability.  The Veteran did not appeal.

4.  Evidence submitted since the RO's December 2001decision, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, and therefore raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's July 1993 rating decision which denied service 
connection for a back disability is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2009).

2.  New and material evidence has been received since the 
RO's July 1993 rating decision; thus, the claim of service 
connection for a back disability is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 
(2009).

3.  The RO's December 2001 rating decision which denied 
service connection for a left hip disability is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2009).

4.  New and material evidence has been received since the 
RO's December 2001 rating decision; thus, the claim of 
service connection for a left hip disability is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With 
regard to the issues of whether new and material evidence has 
been received to reopen the claim of service connection for 
back and left hip disabilities, the Veteran's claims are 
being granted to the extent that they are reopened.  As such, 
any deficiencies with regard to VCAA are harmless and 
nonprejudicial.


New and Material

In a July 1993 rating decision, the RO denied service 
connection for a back disability on the basis that although 
the Veteran injured his back during service and was diagnosed 
as having lumbosacral strain, this was a temporary condition 
which resolved with treatment and there were no permanent 
residuals shown at discharge or recent VA examination.  A 
notice of disagreement was not received within the subsequent 
one-year period.  Therefore, the RO's July 1993 rating 
decision is final.  38 U.S.C.A. § 7105.

In a December 2001 rating decision, the RO denied service 
connection for a left hip disability on the basis that a left 
hip disability was not incurred or aggravated during service 
and there was no medical evidence to link current disability 
to service.  A notice of disagreement was not received within 
the subsequent one-year period.  Therefore, the RO's December 
2001 rating decision is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was amended.  This amendment is applicable in the 
instant case as the amendment applies prospectively to claims 
filed on or after August 29, 2001, and this claim was so 
filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the prior final decisions, evidence has been added to 
the claims file.  The additional evidence of record consists 
copies of the Veteran's service treatment records and VA 
medical treatment records showing complaints of lower back 
pain, treatment and diagnoses of degenerative joint disease 
of the hips, and complaints of left hip pain.  In addition, a 
March 2009 letter was received from R.B., D.C., in which he 
stated that he had reviewed the Veteran's private hospital 
treatment medical records which showed a possible herniated 
disc.  He noted that the Veteran's low back pain began in 
September 1982, according to medical records, and continued 
to be documented through multiple visits until November 1983.  
He stated that the Veteran was injured after falling from a 
dump truck while in military service.  It was also noted that 
the Veteran's symptoms never resolved, according to military 
medical records.  He further indicated that the Veteran's low 
back condition could have also possibly led to his 
degenerative hip condition.  

The additional evidence is new and material.  It includes 
competent evidence that cures the prior evidentiary defects 
since this competent evidence indicates that the low back was 
injured during service, this injury resulted in a lasting low 
back disability, and also, that this low back injury and 
resultant disability could have caused the current left hip 
disability.  The Board recognizes that the Veteran did not 
appeal the denial of service connection for a left hip 
disability on a secondary basis; however, since the new 
evidence provided a possible etiological link to service and 
therefore a basis or theory for service connection, this 
matter must be considered within the current claim of service 
connection.  In considering whether to reopen a claim, VA 
must assume the credibility of the aforementioned evidence 
which supports the Veteran's claim as required by Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

New and material evidence has been received since the RO's 
July 1993 and December 2001 rating decisions, and the claims 
of service connection for back and left hip disabilities, 
respectively, are reopened.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for 
a back disability is granted.  

The application to reopen the claim of service connection for 
a left hip disability is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that the Veteran is 
afforded every possible consideration.

The claims of service connection for back and left hip 
disabilities have been reopened based on the medical evidence 
dated in March 2009, as noted above.  However, in reviewing 
this evidence, the Board notes that the normal discharge 
examination was not addressed.  In addition, the examiner 
made reference to a review of private hospital treatment 
records which are not contained in the claims file.  When 
reference is made to pertinent medical records, VA is on 
notice of their existence and has a duty to assist the 
veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, 
Vet. App. 37 (1990).  These records should be obtained in 
compliance with VA's duty to assist.  

In addition, the Board finds that the Veteran should be 
afforded a VA orthopedic evaluation to determine if any 
current back or left hip disorder is etiologically related to 
service.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Contact the Veteran and ask that he 
identify the private facility where he 
was treated, per the reference in the 
March 2009 letter of R.B., D.C.  After 
securing the appropriate medical release, 
obtain and associate with the claims file 
copies of all clinical records of the 
Veteran's treatment from this facility.  

2.  Thereafter, schedule the Veteran for 
a VA orthopedic examination.  Any 
indicated tests, including X-rays if 
indicated, should be accomplished.  The 
examiner should review the claims folder 
prior to examination.  



The examiner should provide an opinion as 
to whether it is more likely than not, 
less likely than not, or at least as 
likely as not, that any current back or 
left hip disability had its clinical 
onset during service or is related to any 
in-service disease, event, or injury.  

If the examiner determines that the back, 
but not the left hip disability is 
directly related to service, the examiner 
should provide an opinion as to whether 
it is more likely than not, less likely 
than not, or at least as likely as not, 
that any current left hip disability is 
proximately due to, or the result of, the 
back disability.  The examiner should 
also provide an opinion as to whether it 
is more likely than not, less likely than 
not, or at least as likely as not, that 
any current left hip disability has been 
permanently aggravated by the back 
disability.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  Finally, the RO should readjudicate 
the claims on appeal in light of all of 
the evidence of record.  If any issue 
remains denied, the Veteran should be 
provided with a supplemental statement of 
the case as to any issue remaining on 
appeal, and afforded a reasonable period 
of time within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


